Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4,533,058 (Uhlig hereinafter) in view of US Patent No. 5,261,650 (Hein hereinafter).
In re claim 1, with reference to Figs. 1 and 2, Uhlig discloses: A closure (10) comprising a) a cap (13) and a b) a closure base (12) having an opening (17), c) the cap having a depending plug (23).
[AltContent: textbox (Top Wall)][AltContent: connector][AltContent: textbox (Recess)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    717
    444
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    152
    144
    media_image2.png
    Greyscale

Uhlig fails to disclose wherein the depending plug has at least one flap extending radially outwardly from the plug when the cap is in the open position, and in that the at least one flap being deformable such that upon closing of the cap the flap folds upwardly whereby the upwardly extending flap provides interference with the opening of the cap.
However, with reference to Fig. 1, Hein discloses a plug which has at least one flap (37) extending radially outwardly from the plug when the plug is in the open position (see Fig. 3), and in that the at least one flap being deformable such that upon closing of the plug the flap folds upwardly (see Fig. 1) whereby the upwardly extending flap provides interference with the opening of the plug (column 2, lines 16-22).


    PNG
    media_image3.png
    406
    515
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the plug of Uhlig to have the deformable flaps as taught by Hein for the purposes of providing increased resistance to opening of the container for use with contents under pressure or to prevent inadvertent opening and spillage of the contents during rough handling and/or transport.
In re claim 2, with reference to the figs. noted above, Uhlig in view of Hein disclose the claimed invention including wherein the opening is defined by a cylindrical wall (see Uhlig Fig. 1 above).
In re claim 3, with reference to the figs. noted above, Uhlig in view of Hein disclose the claimed invention including wherein the wall includes a recess which accommodates the one or more flaps when the cap is closed (see Fig. 1 above).
In re claim 4, with reference to the figs. noted above, Uhlig in view of Hein disclose the claimed invention including wherein the recess includes a top wall and the one or more flaps abut the top wall when the cap is closed (See Fig. 1 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T KIRSCH whose telephone number is (571)270-5723. The examiner can normally be reached Mon-Fri, 9a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John K Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T KIRSCH/Primary Examiner, Art Unit 3733